DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          OLDEMAR GARCIA,
                              Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-653

                               [July 19, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lisa M. Porter, Judge; L.T. Case No. 14-16111 CF10A.

    Gennaro Cariglio, Jr. of The Law Office of Gennaro Cariglio Jr., Miami,
for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Luke R.
Napodano, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN, JJ., and HARPER, BRADLEY, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.